United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.N., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS, VA
MEDICAL CENTER, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Timothy Shea, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0164
Issued: November 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 28, 2019 appellant, through counsel, filed a timely appeal from a May 3, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). 2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant, through counsel, submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b).
Pursuant to the Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R.
§ 501.5(a). In support of appellant’s oral argument request, she asserted that oral argument should be granted to
establish that OWCP improperly denied waiver of recovery of the overpayment. The Board, in exercising its
discretion, denies appellant’s request for oral argument because the arguments on appeal can adequately be addressed
in a decision based on a review of the case record. Oral argument in this appeal would further delay issuance of a
Board decision and not serve a useful purpose. As such, the oral argument request is denied a nd this decision is based
on the case record as submitted to the Board.

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 4
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $34,976.44 for the period July 1, 2014 through
March 2, 2019 for which she was without fault, as she concurrently received Social Security
Administration (SSA) age-related retirement benefits and FECA wage-loss compensation, without
an appropriate offset; (2) whether it properly denied waiver of recovery of the overpayment; and
(3) whether OWCP properly required recovery of the overpayment by deducting $204.63 every 28
days from appellant’s continuing compensation payments.
FACTUAL HISTORY
This case has previously been before the Board on a different issue. 5 The facts and
circumstances as presented in the prior decision are incorporated herein by reference. The relevant
facts are as follows.
On November 10, 1993 appellant, then a 45-year-old file room clerk, filed an occupational
disease claim (Form CA-2) alleging that her chronic asthmatic condition was aggravated as a result
of renovation near her duty station, the temporary x-ray file room. 6 She indicated that she first
realized her condition was related to her federal employment on August 10, 1993. Appellant was
placed on administrative leave until August 16, 1993. On October 18, 1993 she returned to her
regular-duty station and experienced a severe asthmatic attack due to an unknown odor. Appellant
stopped work on that date. On October 22, 1993 she elected to receive Office of Personnel
Management (OPM) benefits. On March 31, 1998 OWCP accepted her claim for temporary
aggravation of asthma. It then authorized wage-loss compensation.
In a letter dated June 9, 2010, OWCP advised appellant that her continuing compensation
benefits must be reduced if she began receiving SSA retirement benefits based on her age and
federal service.
On July 8, 2012 SSA informed appellant that she owed $20,674.00 due to an overpayment
of SSA benefits. On August 20, 2013 it advised appellant that her monthly benefit was $796.70
and that it was withholding $79.60 a month. On August 22, 2013 SSA found that appellant owed
$19,498.20 due to an overpayment and that the overpayment would be repaid by September 2015.
In a December 11, 2013 letter, SSA informed appellant that it was reviewing her overpayment
3

5 U.S.C. § 8101 et seq.

4

The Board notes that, following the May 13, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
5

Docket No. 95-2729 (issued July 29, 1997).

6

Appellant began her federal employment at the employing establishment on January 8, 1984.

2

decision and would reinstate her benefits in the amount of $727.20. In 2013, appellant repaid
$5,305.60 in SSA benefits. She received a cost-of-living adjustment (COLA) increase in
January 2014 resulting in SSA benefits of $727.20. On June 6, 2014 SSA indicated that beginning
December 2013 her full monthly SSA benefit was $808.60. In a letter dated August 10, 2014, it
addressed her disability benefits noting that, beginning in July 2013, it was not reducing these
benefits because of her age.
In a February 23, 2015 letter, SSA informed appellant that her benefits would be reduced
to $645.30 based on payment of Medicare Part B insurance premiums b eginning April 2015. On
July 4, 2015 it indicated her SSA benefits would be increased to $822.00 a month. On August 24,
2015 SSA found that appellant had been overpaid SSA benefits in the amount of $14,581.60 and
that it would withhold $417.00 to recover this overpayment from her monthly SSA benefits.
On March 28, 2017 SSA informed appellant that her date of entitlement to SSA benefits
was July 1994. It provided her monthly SSA benefits with cost-of-living adjustments from 1994
through January 2017 and noted that she was currently receiving $824.00 a month.
In letters dated July 3, 2018, SSA indicated that appellant’s overpayment of SSA benefits
had been recovered and that she would receive benefits in the amount of $841.00 or $ 727.20 a
month beginning August 2018.
On January 7, 2019 OWCP forwarded a Federal Employees Retirement System
(FERS)/(SSA) dual benefits calculation form to the SSA to determine whether an offset of
compensation benefits was required.
On January 30, 2019 OWCP received from SSA a completed FERS/SSA dual benefits
calculation form dated January 22, 2019, which reported that appellant had been in receipt of agerelated retirement benefits since July 2014. The form listed her SSA age-related retirement benefit
rates with FERS and without FERS as follows: beginning July 2014, the monthly SSA rate with
FERS was $808.00 and without FERS was $201.00; beginning December 1, 2014 through
November 30, 2016, appellant’s SSA rate with FERS was $822.00 and without FERS was
$204.00; beginning December 1, 2016, appellant’s SSA rate with FERS was $824.00, and without
FERS was $205.00; beginning December 1, 2017, appellant’s SSA rate with FERS was $841.00,
and without FERS was $209.00; beginning December 1, 2018, appellant’s SSA rate with FERS
was $864.00 and without FERS was $215.00.
OWCP completed a FERS offset calculation worksheet on March 1, 2019. It determined
the overpayment amount by multiplying the daily FERS offset amount by the number of days in
each period from July 1, 2014 through March 2, 2019, resulted in a total overpayment of
$34,976.44. OWCP related: from July 1 through November 30, 2014, appellant received an
overpayment in the amount of $3,061.68; from December 1, 2014 through November 30, 2015,
she received an overpayment in the amount of $7,436.37; from December 1, 2015 through
November 30, 2016, appellant received an overpayment in the amount of $ 7,456.75; from
December 1, 2016 through November 30, 2017, she received an overpayment in the amount of
$7,448.41; from December 1, 2017 through November 30, 2018, appellant received an
overpayment in the amount of $7,604.84; and from December 1, 2018 through March 2, 2019 she
received an overpayment in the amount of $1,968.40.

3

In a March 15, 2019 letter, OWCP informed appellant that she had been receiving dual
FERS and SSA age-related retirement benefits without an appropriate offset. It further informed
her that her FECA wage-loss compensation benefits must be adjusted based on the FERS portion
of SSA benefits that were attributable to federal service. OWCP indicated that appellant’s FECA
benefits would be reduced by $599.08 to $1,354.92 every 28 days.
On March 26, 2019 OWCP notified appellant of its preliminary overpayment
determination, finding that appellant received an overpayment of compensation in the amount of
$34,976.44 for which she was without fault, because it failed to reduce her FECA wage-loss
compensation for the period July 1, 2014 through March 2, 2019 to offset her SSA age-related
retirement benefits attributable to federal service. It requested that she complete an overpayment
recovery questionnaire (Form OWCP-20) and submit supporting financial documentation to
determine a reasonable repayment schedule and advised that she could request waiver of recovery.
It further requested that appellant provide supporting financial documentation, including copies of
income tax returns, bank account statements, bills, pay slips, and any other records to support
income and expenses. Additionally, OWCP provided appellant with an overpayment action
request form and notified her that within 30 days of the date of the letter, she could request a final
decision based on the written record or a prerecoupment hearing.
On April 26, 2019 appellant, through counsel, requested a decision based on the written
evidence as well as waiver of recovery of the overpayment. She asserted that OWCP should waive
recovery of the overpayment as she was without fault and as OWCP failed to timely determine
that the overpayment had occurred.
OWCP received a completed Form OWCP-20 dated April 22, 2019, wherein appellant
advised that she had monthly income of $3,353.60 including her SSA benefits of $864.60, her
spouse’s SSA benefits of $643.00 as well as FECA and other unspecified household benefits of
$1,946.00.7 She listed monthly expenses of $200.00 for housing, $200.00 for food, $80.00 for
clothing, $105.64 for health insurance, and $453.02 for utilities, miscellaneous household
expenses, medical and dental expenses, automobile expenses, and personal necessities. Appellant
also included $608.00 for property taxes. She listed debts paid by monthly installments totaling
$1,602.96 per month as well as Medicare costs of $1,464.00, which yielded total monthly expenses
of $4,713.62. Appellant listed her assets totaling $92.99, including $74.00 in a checking account
and $18.99 in a savings account.
Appellant provided financial documentation supporting that she paid property taxes, as
well as credit card payments, utilities, and life/medical insurance costs. She further submitted a
bill that indicated that she paid $4.29 per month for a newspaper. Appellant provided checking
and savings account statements.
By decision dated April 26, 2019, OWCP finalized its preliminary overpayment
determination, finding that appellant had received an overpayment of compensation in the amount
of $34,976.44 for the period July 1, 2014 through March 2, 2019. It found appellant without fault
in the creation of the overpayment, but denied waiver of recovery. OWCP required recov ery of

7

The Board notes that appellant’s FECA benefits were reduced from $1,954.00 to $1,354.92. Appellant did not
list the specific source of the additional $591.08 in household income.

4

the overpayment by deducting $204.63 from appellant’s continuing compensation payments every
28 days.
On May 3, 2019 OWCP issued a final overpayment decision, which superseded the
April 26, 2019 decision. It found that appellant had received an overpayment of compensation in
the amount of $34,976.44 for the period July 1, 2014 through March 2, 2019 for which she was
without fault. OWCP denied waiver of recovery, finding that appellant had monthly income of
$3,453.60 and monthly expenses of $1,291.88 including food, clothing, utilities, and monthly
credit card payments such that her monthly income exceeded her monthly expenses by $2,111.72,
which was more than the $50.00 allotted amount. Therefore, it determined that the evidence of
record was insufficient to establish that recovery would defeat the purpose of FECA . OWCP
further found that there was no evidence that appellant gave up a valuable right or changed in
position for the worse such that recovery of the overpayment would be against equity and good
conscience. It required recovery of the overpayment by deducting $ 204.63 from appellant’s
continuing compensation payments every 28 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty. 8 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States. 9
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related benefits that are attributable to the
employee’s federal service. 10 FECA Bulletin No. 97-09 provides that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a
federal employee is part of the FERS retirement package, and the receipt of FECA benefits and
federal retirement concurrently is a prohibited dual benefit. 11
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation for the period July 1, 2014 through March 2, 2019 because she concurrently
received SSA age-related retirement benefits and FECA wage-loss compensation without an
appropriate offset.
Appellant received FECA wage-loss compensation from July 1, 2014 through March 2,
2019 while she continued to receive age-related retirement benefits from SSA. As previously
8

5 U.S.C. § 8102(a).

9

Id. at § 8116.

10

20 C.F.R. § 10.421(d); T.B., Docket No. 18-1449 (issued March 19, 2019); S.M., Docket No. 17-1802 (issued
August 20, 2018).
11

FECA Bulletin No. 97-09 (February 3, 1997); N.B., Docket No. 18-0795 (issued January 4, 2019).

5

noted, OWCP is required to reduce the amount of compensation by the amoun t of any SSA agerelated retirement benefits that are attributable to the employee’s federal service. 12 The fact and
the period of overpayment are, therefore, established.
The Board further finds, however, that the case is not in posture for decision with regard
to the amount of the overpayment.13 OWCP determined that appellant received an overpayment
of compensation from July 1, 2014 through March 2, 2019 because she received compensation
from OWCP and SSA age-related retirement benefits without an appropriate offset. The case
record, however, contains contradictory evidence from SSA regarding the actual amount that
appellant received in SSA age-related retirement benefits during the FERS/SSA dual benefits
period from July 1, 2014 through March 2, 2019. In letters dated July 8, 2012, August 22, 2013,
and August 24, 2015, SSA reported that appellant had outstanding overpayments of SSA benefits
of $20,674.00, $19,498.20, and $14,581.60, respectively, and informed her that it would withhold
a portion of her ongoing SSA age-related retirement benefits to collect these overpayment
amounts. These 2012, 2013, and 2015 letters suggest that appellant received reduced SSA agerelated retirement benefits for a portion of the dual benefits period from July 1, 2014 through
March 2, 2019, because the 2012, 2013, and 2015 SSA overpayments were recouped by reducing
her ongoing SSA age-related retirement benefits.
The Board has held that, in overpayment cases, it is essential that OWCP provide the
recipient of compensation with a clear statement showing how the overpayment was calculated. 14
With respect to the amount of the overpayment, the Board finds that OWCP has not adequately
explained how the overpayment was determined in light of the discrepancies in the evidence
provided by SSA as to the actual amounts of SSA age-related retirement benefits received by
appellant during the period July 1, 2014 through March 2, 2019, as there is evidence in the record
that a portion of her ongoing SSA age-related retirement benefits made during the dual benefits
period were withheld in recompense for prior SSA overpayments. As such, OWCP has not
established the amount of the overpayment in question.15
On remand OWCP shall seek clarification from SSA regarding the actual amount of SSA
age-related retirement benefits that appellant received during the FERS/SSA dual benefit period
July 1, 2014 through March 2, 2019. It shall then determine the amount of the overpayment of
compensation and issue a new preliminary overpayment determination with an overpayment action
request form, an overpayment recovery questionnaire, and instructions for appellant to provide
supporting financial information. After this and other such further development as deemed
necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation for the period July 1, 2014 through March 2, 2019, because she concurrently
12

Supra note 10.

13

D.D., Docket No. 20-1172 (issued September 29, 2021); L.H., Docket No. 20-0115 (issued September 4, 2020).

14

Id.

15

See D.D., supra note 13.

6

received SSA age-related retirement benefits and FECA wage-loss compensation without an
appropriate offset. The Board further finds, however, that the case is not in posture for decision
with regard to the amount of the overpayment.16
ORDER
IT IS HEREBY ORDERED THAT the May 3, 2019 decision of the Office of Workers’
Compensation Programs is affirmed in part and set aside in part. The case is remanded for further
proceedings consistent with this decision of the Board.
Issued: November 23, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

In light of the Board’s disposition in Issue 1, Issues 2 and 3, the issues of waiver and recovery of the overpayment
are rendered moot.

7

